Exhibit 10.1

LARIMAR THERAPEUTICS, INC.

2020 EQUITY INCENTIVE PLAN

Section 1. Purpose; Definitions. The purposes of the Larimar Therapeutics, Inc.
2020 Equity Incentive Plan (as amended from time to time, the “Plan”) are to:
(a) enable Larimar Therapeutics, Inc. (the “Company”) and its affiliated
companies to recruit and retain highly qualified employees, directors and
consultants; (b) provide those employees, directors and consultants with an
incentive for productivity; and (c) provide those employees, directors and
consultants with an opportunity to share in the growth and value of the Company.

For purposes of the Plan, the following terms will have the meanings defined
below, unless the context clearly requires a different meaning:

(a) “Affiliate” means, with respect to a Person, a Person that directly or
indirectly controls, is controlled by, or is under common control with such
Person.

(b) “Applicable Law” means the legal requirements relating to the administration
of and issuance of securities under stock incentive plans, including, without
limitation, the requirements of state corporations law, federal, state and
foreign securities law, federal, state and foreign tax law, and the requirements
of any stock exchange or quotation system upon which the Shares may then be
listed or quoted.

(c) “Approval Date” has the meaning defined below in Section 18.

(d) “Award” means an award of Options, Stock Appreciation Rights, Restricted
Stock, Restricted Stock Units or Cash or Other Stock Based Awards made under
this Plan.

(e) “Award Agreement” means, with respect to any particular Award, the written
document that sets forth the terms of that particular Award.

(f) “Board” means the Board of Directors of the Company, as constituted from
time to time.

(g) “Cash or Other Stock Based Award” means an award that is granted under
Section 10.

(h) “Cause” means (i) Participant’s refusal to comply with any lawful directive
or policy of the Company which refusal is not cured by the Participant within
ten (10) days of such written notice from the Company; (ii) the Company’s
determination that Participant has committed any act of dishonesty,
embezzlement, unauthorized use or disclosure of confidential information or
other intellectual property or trade secrets, common law fraud or other fraud
against the Company or any Subsidiary or Affiliate; (iii) a material breach by
the Participant of any written agreement with or any fiduciary duty owed to any
Company or any Subsidiary or Affiliate; (iv) Participant’s conviction (or the
entry of a plea of a nolo contendere or equivalent plea) of a felony or any
misdemeanor involving material dishonesty or moral turpitude; or
(v) Participant’s habitual or repeated misuse of, or habitual or repeated
performance of Participant’s duties under the influence of, alcohol, illegally
obtained prescription controlled substances or non-prescription controlled
substances. Notwithstanding the foregoing, if a Participant and the Company (or
any of its Affiliates) have entered into an employment agreement, consulting
agreement or other similar agreement that specifically defines “cause,” then
with respect to such Participant, “Cause” shall have the meaning defined in such
other agreement.

(i) “Change in Control” shall mean the occurrence of any of the following
events: (i) any “person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act) is or becomes a “beneficial owner” (as

 

1



--------------------------------------------------------------------------------

defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 50% or more of the total power to vote
for the election of directors of the Company; (ii) during any twelve month
period, individuals who at the beginning of such period constitute the Board and
any new director (other than a director designated by a person who has entered
into an agreement with the Company to effect a transaction described in
Section 1(i)(i), Section 1(i)(iii), Section 1(i)(iv) or Section 1(i)(v) hereof)
whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least a majority of the directors then
still in office who either were directors at the beginning of the period of
whose election or nomination for election was previously approved, cease for any
reason to constitute a majority thereof; (iii) the merger or consolidation of
the Company with another corporation where the stockholders of the Company,
immediately prior to the merger or consolidation, will not beneficially own,
immediately after the merger or consolidation, shares entitling such
stockholders to 50% or more of all votes to which all stockholders of the
surviving corporation would be entitled in the election of directors (without
consideration of the rights of any class of stock to elect directors by a
separate class vote); (iv) the sale or other disposition of all or substantially
all of the assets of the Company; (v) a liquidation or dissolution of the
Company; or (vi) such other event deemed to constitute a “Change in Control” by
the Board.

Notwithstanding anything in the Plan or an Award Agreement to the contrary, to
the extent necessary to comply with Section 409A of the Code, no event that, but
for the application of this paragraph, would be a Change in Control as defined
in the Plan or the Award Agreement, as applicable, shall be a Change in Control
unless such event is also a “change in control event” as defined in Section 409A
of the Code.

(j) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.

(k) “Committee” means the committee designated by the Board to administer the
Plan under Section 2. To the extent required under Applicable Law, the Committee
shall have at least two members and each member of the Committee shall be a
Non-Employee Director.

(l) “Director” means a member of the Board.

(m) “Disability” means a condition rendering a Participant Disabled.

(n) “Disabled” will have the same meaning as set forth in Section 22(e)(3) of
the Code.

(o) “Effective Date” has the meaning defined below in Section 18.

(p) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(q) “Fair Market Value” means, as of any date, the value of a Share determined
as follows: (i) if the Shares are listed on any established stock exchange or a
national market system, including, without limitation, the Nasdaq Global Market,
the Fair Market Value of a Share will be the closing sales price for such stock
as quoted on that system or exchange (or the system or exchange with the
greatest volume of trading in Shares) at the close of regular hours trading on
the day of determination; (ii) if the Shares are regularly quoted by recognized
securities dealers but selling prices are not reported, the Fair Market Value
will be the mean between the high bid and low asked prices for Shares at the
close of regular hours trading on the day of determination; or (iii) if Shares
are not traded as set forth above, the Fair Market Value will be determined in
good faith by the Committee taking into consideration such factors as the
Committee considers appropriate, such determination by the Committee to be
final, conclusive and binding. Notwithstanding the foregoing, in connection with
a Change in Control, Fair Market Value shall be determined in good faith by the
Committee, such determination by the Committee to be final conclusive and
binding.

(r) “Incentive Stock Option” means any Option intended to be an “Incentive Stock
Option” within the meaning of Section 422 of the Code.

 

2



--------------------------------------------------------------------------------

(s) “Non-Employee Director” will have the meaning set forth in
Rule 16b-3(b)(3)(i) promulgated by the Securities and Exchange Commission under
the Exchange Act, or any successor definition adopted by the Securities and
Exchange Commission.

(t) “Non-Qualified Stock Option” means any Option that is not an Incentive Stock
Option.

(u) “Option” means any option to purchase Shares (including an option to
purchase Restricted Stock, if the Committee so determines) granted pursuant to
Section 5 hereof.

(v) “Parent” means, in respect of the Company, a “parent corporation” as defined
in Section 424(e) of the Code.

(w) “Participant” means an employee, consultant, Director, or other service
provider of or to the Company or any of its respective Affiliates to whom an
Award is granted.

(x) “Person” means an individual, partnership, corporation, limited liability
company, trust, joint venture, unincorporated association, or other entity or
association.

(y) “Restricted Stock” means Shares that are subject to restrictions pursuant to
Section 8 hereof.

(z) “Restricted Stock Unit” means a right granted under and subject to
restrictions pursuant to Section 9 hereof.

(aa) “Shares” means shares of the Company’s common stock, par value $.001,
subject to substitution or adjustment as provided in Section 3(d) hereof.

(bb) “Stock Appreciation Right” means a right granted under and subject to
Section 6 hereof.

(cc) “Subsidiary” means, in respect of the Company, a subsidiary company as
defined in Sections 424(f) and (g) of the Code.

Section 2. Administration. The Plan shall be administered by the Committee;
provided that, notwithstanding anything to the contrary herein, in its sole
discretion, the Board may at any time and from time to time exercise any and all
rights and duties of the Committee under the Plan except with respect to matters
which under Applicable Law are required to be determined in the sole discretion
of the Committee. Any action of the Committee in administering the Plan shall be
final, conclusive and binding on all persons, including the Company, its
Subsidiaries, Affiliates, their respective employees, the Participants, persons
claiming rights from or through Participants and stockholders of the Company.

The Committee will have full authority to grant Awards under this Plan and
determine the terms of such Awards. Such authority will include the right to:

(a) select the individuals to whom Awards are granted (consistent with the
eligibility conditions set forth in Section 4);

(b) determine the type of Award to be granted;

(c) determine the number of Shares, if any, to be covered by each Award;

(d) establish the other terms and conditions of each Award;

(e) approve forms of agreements (including Award Agreements) for use under the
Plan; and

 

3



--------------------------------------------------------------------------------

(f) modify or amend each Award, subject to the Participant’s consent if such
modification or amendment would materially impair such Participant’s rights.

The Committee will have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan as it, from
time to time, deems advisable; to interpret the terms and provisions of the Plan
and any Award issued under the Plan (and any Award Agreement); and to otherwise
take any action that may be necessary or desirable to facilitate the
administration of the Plan. The Committee may correct any defect, supply any
omission or reconcile any inconsistency in the Plan or in any Award Agreement in
the manner and to the extent it deems necessary to carry out the intent of the
Plan.

To the extent permitted by Applicable Law, the Committee may delegate to one or
more officers of the Company the authority to grant Awards to Participants who
are not subject to the requirements of Section 16 of the Exchange Act and the
rules and regulations thereunder. The Committee may revoke any such allocation
or delegation at any time for any reason with or without prior notice.

No Director will be liable for any good faith determination, act or omission in
connection with the Plan or any Award.

Section 3. Shares Subject to the Plan.

(a) Shares Subject to the Plan. Subject to adjustment as provided in Section
3(d) of the Plan, the maximum number of Shares that may be issued in respect of
Awards under the Plan is the sum of: (i) 1,700,000 Shares and (ii) an annual
increase on January 1, 2021 and each anniversary of such date thereafter prior
to the termination of the Plan, equal to the lesser of (A) 4% of the Shares
issued and outstanding on the last day of the immediately preceding fiscal year
and (B) such smaller number of Shares as determined by the Board (collectively,
the “Plan Limit”). Subject to adjustment as provided in Section 3(d) of the
Plan, the maximum aggregate number of Shares that may be issued under the Plan
in respect of Incentive Stock Options is 8,000,000. Any Shares issued hereunder
may consist, in whole or in part, of authorized and unissued Shares or treasury
shares. Any Shares issued by the Company through the assumption or substitution
of outstanding grants in connection with the acquisition of another entity shall
not reduce the maximum number of Shares available for delivery under the Plan.

(b) Effect of the Expiration or Termination of Awards. If and to the extent that
an Option or a Stock Appreciation Right expires, terminates or is canceled or
forfeited for any reason without having been exercised in full, the Shares
associated with that Award will again become available for grant under the Plan.
Similarly, if and to the extent an Award of Restricted Stock or Restricted Stock
Units is canceled or forfeited for any reason, the Shares subject to that Award
will again become available for grant under the Plan. In addition, if any award
granted under the Zafgen Inc. 2014 Stock Option and Incentive Plan, as amended,
or the Zafgen Inc. 2006 Stock Option Plan, as amended (the “Prior Plans”)
expires, terminates, is canceled or is forfeited for any reason after the
Approval Date, the Shares subject to that award will be added to the Plan Limit
and become available for issuance hereunder.

(c) Shares Withheld in Satisfaction of Taxes or Exercise Price. Shares withheld
in settlement of a tax withholding obligation associated with an Award , or in
satisfaction of the exercise price payable upon exercise of an Option, will
again become available for grant under the Plan. Similarly, Shares withheld
following the Approval Date in settlement of a tax withholding obligation
associated with an award granted under a Prior Plan or in satisfaction of the
exercise price payable upon exercise of an option granted under a Prior Plan,
will be added to the Plan Limit and become available for issuance hereunder.

(d) Other Adjustment. In the event of any corporate event or transaction such as
a merger, consolidation, reorganization, recapitalization, stock split, reverse
stock split, split up, spin-off, combination of shares, exchange of shares,
stock dividend, dividend in kind, or other like change in capital structure
(other than

 

4



--------------------------------------------------------------------------------

ordinary cash dividends) to stockholders of the Company, or other similar
corporate event or transaction affecting the Shares, the Committee, to prevent
dilution or enlargement of Participants’ rights under the Plan, shall, in such
manner as it deems equitable, substitute or adjust, in its sole discretion, the
number and kind of shares that may be issued under the Plan or under any
outstanding Awards, the number and kind of shares subject to outstanding Awards,
the exercise price, grant price or purchase price applicable to outstanding
Awards, and/or any other affected terms and conditions of this Plan or
outstanding Awards.

(e) Change in Control. Notwithstanding anything to the contrary set forth in the
Plan, upon or in anticipation of any Change in Control, the Committee may, in
its sole and absolute discretion and without the need for the consent of any
Participant, take one or more of the following actions contingent upon the
occurrence of that Change in Control:

(i) cause any or all outstanding Awards to become vested and immediately
exercisable (as applicable), in whole or in part;

(ii) cause any outstanding Option or Stock Appreciation Right to become fully
vested and immediately exercisable for a reasonable period in advance of the
Change in Control and, to the extent not exercised prior to that Change in
Control, cancel that Option or Stock Appreciation Right upon closing of the
Change in Control;

(iii) cancel any unvested Award or unvested portion thereof, with or without
consideration;

(iv) cancel any Award in exchange for a substitute award;

(v) redeem any Restricted Stock or Restricted Stock Unit for cash and/or other
substitute consideration with value equal to the Fair Market Value of an
unrestricted Share on the date of the Change in Control;

(vi) cancel any Option or Stock Appreciation Right in exchange for cash and/or
other substitute consideration with a value equal to: (A) the number of Shares
subject to that Option or Stock Appreciation Right, multiplied by (B) the
difference, if any, between the Fair Market Value on the date of the Change in
Control and the exercise price of that Option or the base price of the Stock
Appreciation Right; provided, that if the Fair Market Value on the date of the
Change in Control does not exceed the exercise price of any such Option or the
base price of any such Stock Appreciation Right, the Committee may cancel that
Option or Stock Appreciation Right without any payment of consideration
therefor; and/or

(vii) take such other action as the Committee determines to be appropriate under
the circumstances.

In the discretion of the Committee, any cash or substitute consideration payable
upon cancellation of an Award may be subjected to (i) vesting terms
substantially identical to those that applied to the cancelled Award immediately
prior to the Change in Control, or (ii) earn-out, escrow, holdback or similar
arrangements, to the extent such arrangements are applicable to any
consideration paid to stockholders in connection with the Change in Control.

Notwithstanding any provision of this Section 3(e), in the case of any Award
subject to Section 409A of the Code, the Committee shall only be permitted to
take actions under this Section 3(e) to the extent that such actions would be
consistent with the intended treatment of such Award under Section 409A of the
Code.

(f) Foreign Holders. Notwithstanding any provision of the Plan to the contrary,
in order to comply with the laws in countries other than the United States in
which the Company and its Subsidiaries operate or have employees, directors and
consultants, or in order to comply with the requirements of any foreign
securities exchange or other Applicable Law, the Committee, in its sole
discretion, shall have the power and authority to: (i) modify the terms and
conditions of any Award granted to employees, directors and consultants outside
the

 

5



--------------------------------------------------------------------------------

United States to comply with Applicable Law (including, without limitation,
applicable foreign laws or listing requirements of any foreign securities
exchange); (ii) establish subplans and modify exercise procedures and other
terms and procedures, to the extent such actions may be necessary or
advisable; provided, however, that no such subplans and/or modifications shall
increase the share limitations contained in Section 3(a); and (iii) take any
action, before or after an Award is made, that it deems advisable to obtain
approval or comply with any necessary local governmental regulatory exemptions
or approvals or listing requirements of any foreign securities exchange.

Section 4. Eligibility. Employees, Directors, consultants, and other individuals
who provide services to the Company or its Affiliates are eligible to be granted
Awards under the Plan; provided, however, that only employees of the Company,
any Parent or a Subsidiary are eligible to be granted Incentive Stock Options.

Section 5. Options. Options granted under the Plan may be of two types:
(i) Incentive Stock Options or (ii) Non-Qualified Stock Options. The Award
Agreement shall state whether such grant is an Incentive Stock Option or a
Non-Qualified Stock Option.

The Award Agreement evidencing any Option will incorporate the following terms
and conditions and will contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Committee deems appropriate in
its sole and absolute discretion:

(a) Option Price. The exercise price per Share under an Option will be
determined by the Committee and will not be less than 100% of the Fair Market
Value on the date of the grant. However, any Incentive Stock Option granted to
any Participant who, at the time the Option is granted, owns, either directly
and/or within the meaning of the attribution rules contained in Section 424(d)
of the Code, stock possessing more than 10% of the total combined voting power
of all classes of stock of the Company, will have an exercise price per Share of
not less than 110% of Fair Market Value on the date of the grant.

(b) Option Term. The term of each Option will be fixed by the Committee, but no
Option will be exercisable more than 10 years after the date the Option is
granted. However, any Incentive Stock Option granted to any Participant who, at
the time such Option is granted, owns, either directly and/or within the meaning
of the attribution rules contained in Section 424(d) of the Code, stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company, may not have a term of more than 5 years. No Option may be
exercised by any Person after expiration of the term of the Option.

(c) Exercisability. Options will vest and be exercisable at such time or times
and subject to such terms and conditions as determined by the Committee. Such
terms and conditions may include the continued employment or service of the
Participant, the attainment of specified individual or corporate performance
goals, or such other factors as the Committee may determine in its sole
discretion (the “Vesting Conditions”). The Committee may provide in the terms of
an Award Agreement that the Participant may exercise the unvested portion of an
Option in whole or in part in exchange for shares of Restricted Stock subject to
the same vesting terms as the portion of the Option so exercised. Restricted
Stock acquired upon the exercise of an unvested Option shall be subject to such
additional terms and conditions as determined by the Committee.

(d) Method of Exercise. Subject to the terms of the applicable Award Agreement,
the exercisability provisions of Section 5(c) and the termination provisions of
Section 7, Options may be exercised in whole or in part from time to time during
their term by the delivery of written notice to the Company specifying the
number of Shares to be purchased. Such notice will be accompanied by payment in
full of the purchase price and any taxes required to be withheld in connection
with such exercise, either by certified or bank check, or such other means as
the Committee may accept. The Committee may, in its sole discretion, permit
payment of the exercise price of an Option by means of a “net settlement,”
whereby the Option exercise price will not be due in cash and where the number
of Shares issued upon such exercise will be equal to: (A) the product of (i) the
number of Shares as to which the Option is then being exercised, and (ii) the
excess, if any, of (a) the then current Fair Market Value over (b) the Option
exercise price, divided by (B) the then current Fair Market Value.

 

6



--------------------------------------------------------------------------------

An Option will not confer upon the Participant any of the rights or privileges
of a stockholder in the Company unless and until the Participant exercises the
Option in accordance with the paragraph above and is issued Shares pursuant to
such exercise.

(e) Incentive Stock Option Limitations. In the case of an Incentive Stock
Option, the aggregate Fair Market Value (determined as of the time of grant) of
the Shares with respect to which Incentive Stock Options are exercisable for the
first time by the Participant during any calendar year under the Plan and/or any
other plan of the Company, its Parent or any Subsidiary will not exceed
$100,000. For purposes of applying the foregoing limitation, Incentive Stock
Options will be taken into account in the order granted. To the extent any
Option does not meet such limitation, that Option will be treated for all
purposes as a Non-Qualified Stock Option.

(f) Termination of Service. Unless otherwise specified in the applicable Award
Agreement or as otherwise provided by the Committee at or after the time of
grant, Options will be subject to the terms of Section 7 with respect to
exercise upon or following termination of employment or other service.

Section 6. Stock Appreciation Right. Subject to the other terms of the Plan, the
Committee may grant Stock Appreciation Rights to eligible individuals. Each
Stock Appreciation Right shall represent the right to receive, upon exercise, an
amount equal to the number of Shares subject to the Award that is being
exercised multiplied by the excess of (i) the Fair Market Value on the date the
Award is exercised, over (ii) the base price specified in the applicable Award
Agreement. Distributions may be made in cash, Shares, or a combination of both,
at the discretion of the Committee. The Award Agreement evidencing each Stock
Appreciation Right shall indicate the base price, the term and the Vesting
Conditions for such Award. A Stock Appreciation Right base price may never be
less than the Fair Market Value of the underlying common stock of the Company on
the date of grant of such Stock Appreciation Right. The term of each Stock
Appreciation Right will be fixed by the Committee, but no Stock Appreciation
Right will be exercisable more than 10 years after the date the Stock
Appreciation Right is granted. Subject to the terms and conditions of the
applicable Award Agreement, Stock Appreciation Rights may be exercised in whole
or in part from time to time during their term by the delivery of written notice
to the Company specifying the portion of the Award to be exercised. Unless
otherwise specified in the applicable Award Agreement or as otherwise provided
by the Committee at or after the time of grant, Stock Appreciation Rights will
be subject to the terms of Section 7 with respect to exercise upon or following
termination of employment or other service.

Section 7. Termination of Service. Unless otherwise specified with respect to a
particular Option or Stock Appreciation Right in the applicable Award Agreement
or otherwise determined by the Committee, any portion of an Option or Stock
Appreciation Right that is not exercisable upon termination of service will
expire immediately and automatically upon such termination and any portion of an
Option or Stock Appreciation Right that is exercisable upon termination of
service will expire on the date it ceases to be exercisable in accordance with
this Section 7.

(a) Termination by Reason of Death. If a Participant’s service with the Company
or any Affiliate terminates by reason of death, any Option or Stock Appreciation
Right held by such Participant may thereafter be exercised, to the extent it was
exercisable at the time of his or her death or on such accelerated basis as the
Committee may determine at or after grant, by the legal representative of the
estate or by the legatee of the Participant, for a period expiring (i) at such
time as may be specified by the Committee at or after grant, or (ii) if not
specified by the Committee, then 12 months from the date of death, or (iii) if
sooner than the applicable period specified under (i) or (ii) above, upon the
expiration of the stated term of such Option or Stock Appreciation Right.

(b) Termination by Reason of Disability. If a Participant’s service with the
Company or any Affiliate terminates by reason of Disability, any Option or Stock
Appreciation Right held by such Participant may thereafter be exercised by the
Participant or his or her personal representative, to the extent it was
exercisable at the time of termination, or on such accelerated basis as the
Committee may determine at or after grant, for a

 

7



--------------------------------------------------------------------------------

period expiring (i) at such time as may be specified by the Committee at or
after grant, or (ii) if not specified by the Committee, then 12 months from the
date of termination of service, or (iii) if sooner than the applicable period
specified under (i) or (ii) above, upon the expiration of the stated term of
such Option or Stock Appreciation Right.

(c) Cause. If a Participant’s service with the Company or any Affiliate is
terminated for Cause or if a Participant resigns at a time that there was a
Cause basis for such Participant’s termination: (i) any Option or Stock
Appreciation Right, or portion thereof, not already exercised will be
immediately and automatically forfeited as of the date of such termination, and
(ii) any Shares for which the Company has not yet delivered share certificates
will be immediately and automatically forfeited and the Company will refund to
the Participant the Option exercise price paid for such Shares, if any.

(d) Other Termination. If a Participant’s service with the Company or any
Affiliate terminates for any reason other than death, Disability or Cause, any
Option or Stock Appreciation Right held by such Participant may thereafter be
exercised by the Participant, to the extent it was exercisable at the time of
such termination, or on such accelerated basis as the Committee may determine at
or after grant, for a period expiring (i) at such time as may be specified by
the Committee at or after grant, or (ii) if not specified by the Committee, then
90 days from the date of termination of service, or (iii) if sooner than the
applicable period specified under (i) or (ii) above, upon the expiration of the
stated term of such Option or Stock Appreciation Right.

Section 8. Restricted Stock.

(a) Issuance. Restricted Stock may be issued either alone or in conjunction with
other Awards. The Committee will determine the time or times within which
Restricted Stock may be subject to forfeiture, and all other conditions of such
Awards. The purchase price for Restricted Stock may, but need not, be zero.

(b) Certificates. Upon the Award of Restricted Stock, the Committee may direct
that a certificate or certificates representing the number of Shares subject to
such Award be issued to the Participant or placed in a restricted stock account
(including an electronic account) with the transfer agent and in either case
designating the Participant as the registered owner. The certificate(s), if any,
representing such shares shall be physically or electronically legended, as
applicable, as to sale, transfer, assignment, pledge or other encumbrances
during the Restriction Period. If physical certificates are issued, they will be
held in escrow by the Company or its designee during the Restriction Period. As
a condition to any Award of Restricted Stock, the Participant may be required to
deliver to the Company a share power, endorsed in blank, relating to the Shares
covered by such Award.

(c) Restrictions and Conditions. The Award Agreement evidencing the grant of any
Restricted Stock will incorporate the following terms and conditions and such
additional terms and conditions, not inconsistent with the terms of the Plan, as
the Committee deems appropriate in its sole and absolute discretion:

(i) During a period commencing with the date of an Award of Restricted Stock and
ending at such time or times as specified by the Committee (the “Restriction
Period”), the Participant will not be permitted to sell, transfer, pledge,
assign or otherwise encumber Restricted Stock awarded under the Plan. The
Committee may condition the lapse of restrictions on Restricted Stock upon one
or more Vesting Conditions.

(ii) While any Share of Restricted Stock remains subject to restriction, the
Participant will have, with respect to the Restricted Stock, the right to vote
the Shares. If any cash distributions or dividends are payable with respect to
the Restricted Stock, the Committee, in its sole discretion, may require the
cash distributions or dividends to be subjected to the same Restriction Period
as is applicable to the Restricted Stock with respect to which such amounts are
paid, or, if the Committee so determines, reinvested in additional Restricted
Stock to the extent Shares are available under Section 3(a) of the Plan. A
Participant shall not be entitled to interest with respect to any dividends or
distributions subjected to the Restriction Period. Any distributions or
dividends paid in the form of securities with respect to Restricted Stock will
be subject to the same terms and conditions as the Restricted Stock with respect
to which they were paid, including, without limitation, the same Restriction
Period.

 

8



--------------------------------------------------------------------------------

(iii) Subject to the provisions of the applicable Award Agreement or as
otherwise determined by the Committee, if a Participant’s service with the
Company and its Affiliates terminates prior to the expiration of the applicable
Restriction Period, the Participant’s Restricted Stock that then remains subject
to forfeiture will then be forfeited automatically.

Section 9. Restricted Stock Units. Subject to the other terms of the Plan, the
Committee may grant Restricted Stock Units to eligible individuals and may
impose one or more Vesting Conditions on such units. Each Restricted Stock Unit
will represent a right to receive from the Company, upon fulfillment of any
applicable conditions, an amount equal to the Fair Market Value (at the time of
the distribution). Distributions may be made in cash, Shares, or a combination
of both, at the discretion of the Committee. The Award Agreement evidencing a
Restricted Stock Unit shall set forth the Vesting Conditions and time and form
of payment with respect to such Award. The Participant shall not have any
stockholder rights with respect to the Shares subject to a Restricted Stock Unit
Award until that Award vests and the Shares are actually issued thereunder;
provided, however, that an Award Agreement may provide for the inclusion of
dividend equivalent payments or unit credits with respect to the Award in the
discretion of the Committee. Subject to the provisions of the applicable Award
Agreement or as otherwise determined by the Committee, if a Participant’s
service with the Company terminates prior to the Restricted Stock Unit Award
vesting in full, any portion of the Participant’s Restricted Stock Units that
then remain subject to forfeiture will then be forfeited automatically.

Section 10. Cash or Other Stock Based Awards. Subject to the other terms of the
Plan, the Committee may grant Cash or Other Stock Based Awards (including Awards
to receive unrestricted Shares or immediate cash payments) to eligible
individuals. The Award Agreement evidencing a Cash or Other Stock Based Award
shall set forth the terms and conditions of such Cash or Other Stock Based
Award, including, as applicable, the term, any exercise or purchase price,
performance goals, Vesting Conditions and other terms and conditions. Payment in
respect of a Cash or Other Stock Based Award may be made in cash, Shares, or a
combination of cash and Shares, as determined by the Committee.

Section 11. Amendments and Termination. Subject to any stockholder approval that
may be required under Applicable Law, the Plan may be amended or terminated at
any time or from time to time by the Board.

Section 12. Prohibition on Repricing Programs. Neither the Committee nor the
Board shall (i) implement any cancellation/re-grant program pursuant to which
outstanding Options or Stock Appreciation Rights under the Plan are cancelled
and new Options or Stock Appreciation Rights are granted in replacement with a
lower exercise or base price per share, (ii) cancel outstanding Options or Stock
Appreciation Rights under the Plan with exercise prices or base prices per share
in excess of the then current Fair Market Value for consideration payable in
equity securities of the Company or (iii) otherwise directly reduce the exercise
price or base price in effect for outstanding Options or Stock Appreciation
Rights under the Plan, without in each such instance obtaining stockholder
approval.

Section 13. Conditions Upon Grant of Awards and Issuance of Shares.

(a) The implementation of the Plan, the grant of any Award and the issuance of
Shares in connection with the issuance, exercise or vesting of any Award made
under the Plan shall be subject to the Company’s procurement of all approvals
and permits required by regulatory authorities having jurisdiction over the
Plan, the Awards made under the Plan and the Shares issuable pursuant to those
Awards.

(b) No Shares or other assets shall be issued or delivered under the Plan unless
and until there shall have been compliance with all applicable requirements of
Applicable Law.

Section 14. Limits on Transferability; Beneficiaries. No Award or other right or
interest of a Participant under the Plan shall be pledged, encumbered, or
hypothecated to, or in favor of, or subject to any lien, obligation, or
liability of such Participant to, any party, other than the Company, any
Subsidiary or Affiliate, or

 

9



--------------------------------------------------------------------------------

assigned or transferred by such Participant other than by will or the laws of
descent and distribution, and such Awards and rights shall be exercisable during
the lifetime of the Participant only by the Participant or his or her guardian
or legal representative. Notwithstanding the foregoing, the Committee may, in
its discretion, provide that Awards or other rights or interests of a
Participant granted pursuant to the Plan (other than an Incentive Stock Option)
be transferable, without consideration, to immediate family members (i.e.,
children, grandchildren or spouse), to trusts for the benefit of such immediate
family members and to partnerships in which such family members are the only
partners. The Committee may attach to such transferability feature such terms
and conditions as it deems advisable. In addition, a Participant may, in the
manner established by the Committee, designate a beneficiary (which may be a
person or a trust) to exercise the rights of the Participant, and to receive any
distribution, with respect to any Award upon the death of the Participant. A
beneficiary, guardian, legal representative or other person claiming any rights
under the Plan from or through any Participant shall be subject to all terms and
conditions of the Plan and any Award Agreement applicable to such Participant,
except as otherwise determined by the Committee, and to any additional
restrictions deemed necessary or appropriate by the Committee.

Section 15. Withholding of Taxes. No later than the date as of which an amount
first becomes includible in the gross income of the Participant for federal
income tax purposes with respect to any Award under the Plan, the Participant
will pay to the Company, or make arrangements satisfactory to the Company
regarding the payment of, any federal, state or local taxes of any kind required
by law to be withheld with respect to such amount. To the extent authorized by
the Committee, the required tax withholding may be satisfied by the withholding
of Shares subject to the Award based on the Fair Market Value on the date of
withholding, but in any case not in excess of the amount determined based on the
maximum statutory tax rate in the applicable jurisdiction. The obligations of
the Company under the Plan will be conditioned on such payment or arrangements
and the Company will have the right to deduct any such taxes from any payment of
any kind otherwise due to the Participant.

Section 16. Liability of Company.

(a) Inability to Obtain Authority. If the Company cannot, by the exercise of
commercially reasonable efforts, obtain authority from any regulatory body
having jurisdiction for the sale of any Shares under this Plan, and such
authority is deemed by the Company’s counsel to be necessary to the lawful
issuance of those Shares, the Company will be relieved of any liability for
failing to issue or sell those Shares.

(b) Rights of Participants and Beneficiaries. The Company will pay all amounts
payable under this Plan only to the applicable Participant, or beneficiaries
entitled thereto pursuant to this Plan. The Company will not be liable for the
debts, contracts, or engagements of any Participant or his or her beneficiaries,
and rights to cash payments under this Plan may not be taken in execution by
attachment or garnishment, or by any other legal or equitable proceeding while
in the hands of the Company.

Section 17. General Provisions.

(a) The Committee may require each Participant to represent to and agree with
the Company in writing that the Participant is acquiring securities of the
Company for investment purposes and without a view to distribution thereof and
as to such other matters as the Committee believes are appropriate.

(b) The Awards shall be subject to the Company’s stock ownership policies, as in
effect from time to time.

(c) All certificates for Shares or other securities delivered under the Plan
will be subject to such share-transfer orders and other restrictions as the
Board may deem advisable under the rules, regulations and other requirements of
the Securities Act of 1933, as amended, the Exchange Act, any stock exchange
upon which the Shares are then listed, and any other Applicable Law, and the
Board may cause a legend or legends to be put on any such certificates to make
appropriate reference to such restrictions.

 

10



--------------------------------------------------------------------------------

(d) Nothing contained in the Plan will prevent the Company from adopting other
or additional compensation arrangements, subject to stockholder approval if such
approval is required.

(e) Neither the adoption of the Plan nor the execution of any document in
connection with the Plan will: (i) confer upon any employee or other service
provider of the Company or an Affiliate any right to continued employment or
engagement with the Company or such Affiliate, or (ii) interfere in any way with
the right of the Company or such Affiliate to terminate the employment or
engagement of any of its employees or other service providers at any time.

(f) The Awards (whether vested or unvested) shall be subject to rescission,
cancellation or recoupment, in whole or in part, under any current or future
“clawback” or similar policy of the Company that is applicable to the
Participant. Notwithstanding any other provisions in this Plan, any Award which
is subject to recovery under any law, government regulation or stock exchange
listing requirement, will be subject to such deductions and clawback as may be
required to be made pursuant to such law, government regulation or stock
exchange listing requirement.

Section 18. Effective Date of Plan. The Plan is effective on July ___, 2020 (the
“Effective Date”), the date it was approved by the Board; provided however, that
(a) no Shares will be issued hereunder until the date the Plan is approved by
the holders of a majority of the voting power of the shares deemed present and
entitled to vote at the meeting of stockholders of the Company (the “Approval
Date”), and (b) any Award issued prior to such stockholder approval will be
conditioned on such stockholder approval.

Section 19. Term of Plan. Unless the Plan shall theretofore have been terminated
in accordance with Section 11, the Plan shall terminate on the 10-year
anniversary of the Effective Date, and no Awards under the Plan shall thereafter
be granted.

Section 20. Invalid Provisions. In the event that any provision of this Plan is
found to be invalid or otherwise unenforceable under any Applicable Law, such
invalidity or unenforceability will not be construed as rendering any other
provisions contained herein as invalid or unenforceable, and all such other
provisions will be given full force and effect to the same extent as though the
invalid or unenforceable provision was not contained herein.

Section 21. Governing Law. The Plan and all Awards granted hereunder will be
governed by and construed in accordance with the laws and judicial decisions of
the State of Delaware, without regard to the application of the principles of
conflicts of laws.

Section 22. Notices. Any notice to be given to the Company pursuant to the
provisions of this Plan must be given in writing and addressed, if to the
Company, to its principal executive office to the attention of its Chief
Financial Officer (or such other Person as the Company may designate in writing
from time to time), and, if to a Participant, to the address contained in the
Company’s personnel files, or at such other address as that Participant may
hereafter designate in writing to the Company. Any such notice will be deemed
duly given: if delivered personally or via recognized overnight delivery
service, on the date and at the time so delivered; if sent via telecopier or
email, on the date and at the time telecopied or emailed with confirmation of
delivery; or, if mailed, five (5) days after the date of mailing by registered
or certified mail.

 

11